UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-173456 Jiu Feng Investment Hong Kong Ltd (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 2293 Hong Qiao Rd., Shanghai, China 200336 (Address of principal executive offices, including zip code.) + 86 21 64748888 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Y (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of July 17, 2014, there are 8,500,000 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Jiu Feng” and the “Registrant” refer to Jiu Feng Investment Hong Kong Ltd unless the context indicates another meaning. JIU FENG INVESTMENT HONG KONG LTD TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 8 SIGNATURES 9 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS JIU FENG INVESTMENT HONG KONG LTD FOR THE THREE MONTHS ENDED MAY 31, 2 Index to Condensed Unaudited Financial Statements Contents Page (s) Condensed Balance Sheets at May 31, 2014 (Unaudited) and February 28, 2014 (Audited) F-1 Condensed Statements of Operations for the Three Month Periods Ended May 31, 2014 and 2013 (Unaudited) F-2 Condensed Statements of Cash Flows for the Three Month Periods Ended May 31, 2014 and 2013 (Unaudited) F-3 Notes to the Condensed Financial Statements (Unaudited) F-4 – F-8 3 Jiu Feng Investment Hong Kong Ltd Condensed Balance Sheets May 31, February 28, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Total current assets Other assets Deferred financing costs Total Assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $
